Cite as 2013 Ark. App. 554



Susan Williams          ARKANSAS COURT OF APPEALS
2019.01.03                                    DIVISION IV
14:02:04 -06'00'                              No. E-13-217


        JAMESIA STEPHNEY                                Opinion Delivered   October 2, 2013
                                      APPELLANT
                                                        APPEAL FROM THE ARKANSAS
        V.                                              BOARD OF REVIEW
                                                        [NO. 2013-BR-00072]

        DIRECTOR, DEPARTMENT OF
        WORKFORCE SERVICES, and
        ARKANSAS DEPARTMENT OF
        CORRECTION
                            APPELLEES                   REVERSED AND REMANDED



                                   KENNETH S. HIXSON, Judge


               Appellant Jamesia Stephney worked as a correctional officer for appellee Arkansas

        Department of Correction from April 25, 2011, until her discharge on August 28, 2012.

        Jamesia was awarded unemployment benefits by the Appeal Tribunal. However, the Board

        of Review reversed the Appeal Tribunal’s decision, finding that Jamesia was disqualified for

        benefits because she was discharged for misconduct connected with the work. Jamesia now

        appeals, and we reverse the Board’s decision and remand for an award of benefits.

               Arkansas Code Annotated section 11-10-514(a) (Repl. 2012) provides that an

        individual shall be disqualified for benefits if she is discharged from her last work for

        misconduct in connection with the work. The employer has the burden of proving

        misconduct by a preponderance of the evidence. Maxfield v. Dir., Ark. Emp’t Sec. Dep’t, 84
Ark. App. 48, 129 S.W.3d 298 (2003). We will affirm a decision of the Board of Review if
                                   Cite as 2013 Ark. App. 554



it is supported by substantial evidence, and our review is limited to whether the Board could

reasonably reach its decision based on the evidence before it. Peterson v. Dir., Ark. Emp’t Sec.

Dep’t, 90 Ark. App. 19, 203 S.W.3d 655 (2005).

         Jamesia’s employer has a policy prohibiting trafficking and trading with inmates. The

employer’s warden had heard that Jemesia was involved in acts of accepting money from

inmates. Based on this information, a deputy warden arranged for an inmate to give Jamesia

$150 in cash that was marked with invisible florescent detection powder. The inmate

reported that he went into Jamesia’s workstation and put the $150 in her back pocket.

         Jamesia was removed from her post and asked whether she had accepted money

from an inmate, and she replied that she had not. Then Jamesia was directed to place her

hands in a black-light box, and the human-resources manager stated that some florescent

residue was detected on Jamesia’s hands. Jamesia requested to see the black-light findings, but

her employer refused. Jamesia was then strip-searched, but no money was found. A search

of Jamesia’s workstation was conducted, but no money was recovered there either. After that,

a voice-stress exam was administered, and Jamesia was reportedly deceptive when she denied

taking money from an inmate. However, Jamesia requested and was denied a copy of the

exam’s findings. Jamesia was subjected to a second strip search, but again no money was

found.

         Jamesia was fired based on her employer’s allegation that she had accepted money. At

the hearing, Jamesia testified that she had never taken money from an inmate.




                                               2
                                   Cite as 2013 Ark. App. 554



       In this case the Board found that Jamesia was discharged for misconduct because she

took money from an inmate, thereby intentionally violating a policy of her employer.

However, we conclude that this finding was not supported by substantial evidence. Although

the employer arranged for an informant to give Jamesia premarked money, that money

was never found despite two strip searches and a search of Jamesia’s workstation. When

confronted with the accusation that florescent residue was seen on her hands, Jamesia

continued to deny taking any money, and her employer refused to show her the black-light

test results. And while Jamesia allegedly failed a voice-stress test, her employer also withheld

those test results from her.

       Based on the evidence presented, we hold that the Board could not reasonably

conclude that Jamesia accepted money from the inmate. Therefore, we reverse the Board’s

finding that Jamesia was discharged for misconduct in connection with the work, and we

remand for an award of benefits.

       Reversed and remanded.

       GRUBER and WOOD, JJ., agree.




                                               3